Citation Nr: 9904695	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bicipital 
tendonitis of the right shoulder, currently evaluated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from June 1984 to 
July 1992.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision from the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 1996, the Board remanded 
the case to the RO for further development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim for a rating in excess 
of 10 percent for bicipital tendonitis of the right shoulder.

2.  The veteran's bicipital tendonitis of the right shoulder 
is manifested by no more than mild instability and pain on 
use; the probative evidence demonstrates good range of motion 
despite some functional loss due to pain and fatigue.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bicipital tendonitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.71 (Plate I), 4.71a, Diagnostic Codes 5201, 
5202, 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original application for service 
connection for right shoulder bursitis in July 1992.  

The service medical records do not show that the veteran 
sustained a right shoulder injury during active service.  The 
veteran's April 1992 Medical Evaluation Board physical 
examination includes a notation that he had been prescribed 
medication for bursitis.  The Medical Evaluation Board report 
does not show complaints of right shoulder symptoms or 
examination of the right shoulder.  The veteran denied having 
a painful or trick shoulder in his report of medical history 
completed at that time.  The May 1992 Medical Evaluation 
Board report and the May 1992 Physical Evaluation Board 
report do not contain a diagnosis of any right shoulder 
disorder.  

During the October 1992 VA examination, the veteran related a 
six-to-seven month history of right shoulder problems.  The 
veteran related having been diagnosed with bursitis and 
bicipital tendonitis, but stated that Magnetic Resonance 
Imaging (MRI) earlier that month and an x-ray examination in 
September 1992 were both negative.  The veteran related 
intermittent shoulder pain and mild discomfort at that time.  
Physical examination showed full range of right shoulder 
motion, but the examiner noted that it took a discrepant 
amount of time to raise the right shoulder when compared to 
the left.  The examiner noted tenderness over the bicipital 
tendon, but there was no crepitance and the veteran was 
neurovascularly intact.  The VA examination report included 
copies of the October 1992 MRI and the September 1992 x-ray 
examination report.  These showed a normal right shoulder.  
The VA examiner's diagnosis was chronic and recurrent 
bicipital tendonitis with residuals of discomfort as 
described.  

In December 1992, the RO granted service connection for 
bicipital tendonitis of the right shoulder and assigned a 
noncompensable rating, effective July 23, 1992.  

The evidence includes copies of outpatient treatment records 
dated from August to October 1992.  The veteran first 
reported right shoulder symptoms in August 1992.  He reported 
having taking medication for two months for right shoulder 
bursitis.  Examination later that month showed disclosed a 
tender bicipital tendon and coracoid.  The examiner noted 
increased pain with resisted abduction and internal rotation, 
but there was good active range of motion.  The assessments 
included 


bicipital tendonitis and rotator cuff strain.  In September 
1992, the veteran related to the examiner that he had a bone 
chip in his shoulder.  Physical examination showed normal 
active range of motion.  The remaining examination was 
negative except for a positive impingement sign, which the 
examiner interpreted as shoulder pain with a Bankhart lesion.  
X-ray examination the following day was negative and 
disclosed a normal shoulder.  Orthopedic consultation later 
that month showed right shoulder tenderness with decreased 
range of motion.  The examiner recommended a MRI of the right 
shoulder.  The October 1992 MRI report showed a normal right 
shoulder.  

The evidence includes copies of outpatient treatment records 
dated from August to October 1993.  These records show 
examination and treatment primarily for right knee symptoms.  
In August 1993 the veteran related ongoing right shoulder 
symptoms.  He reported that he worked for United Parcel 
Service at night and he made dog-protective suits during the 
daytime.  Physical examination showed full range of motion of 
the shoulder.  The examiner also noted that a MRI was normal.  
The assessment was right shoulder with impingement.  During 
examination of the right knee in October 1993, the veteran 
specifically denied other medical problems.  

At his personal hearing, the veteran testified that he worked 
as a reloader for United Parcel Service, which entailed 
moving boxes that weighed as much as 70 pounds.  Transcript, 
pp. 3-4, 7 (Sept. 1993).  He testified that his shoulder 
dislocates all the time but that he "can just kind of lift 
it back in."  Tr., pp. 6-7.  The veteran testified that his 
private physician interpreted the 1992 MRI scan as showing 
right shoulder arthritis.  Tr., pp. 7-8.  He testified that 
activities requiring pushing and pulling maneuvers such as 
raking the yard, vacuuming, and mowing the lawn caused pain, 
which required him to stop the particular activity for 
several seconds.  Tr., pp. 8-9.  The veteran testified that 
he is left hand dominant.  Tr., p. 7.  He testified that his 
main symptoms are the tendency for the shoulder to be loose 
and dislocate and increased pain with overhead motions or 
increased activities.  Tr., p. 10.  




The evidence includes private medical treatment records, 
dated from March to September 1994, which show the veteran 
sustained a work-related right knee injury on March 23, 1994.  
These records show the veteran sustained a partial anterior 
cruciate ligament tear and a medial meniscus tear.  These 
records show the veteran underwent an arthroscopy in April 
1994 with debridement of the lateral femoral condyle, 
debridement of Grade II chondromalacia and repair of the 
anterior cruciate ligament.  These records show no complaints 
of right shoulder problems.  In fact, the veteran's treating 
physician described the veteran as well-developed and in no 
acute distress on general physical examination one day prior 
to the knee surgery.  

On VA examination in September 1997, the veteran related a 
history of a right shoulder injury while performing push-ups 
during active service.  The VA physician noted that the 
claims folder was available and reviewed as part of the 
evaluation.  The veteran stated that he worked as a driver 
for United Parcel Service.  The physician noted that the 
veteran is left hand dominant.  The veteran related treatment 
with medication and denied physical therapy, shoulder surgery 
and a history of post-service shoulder injury.  The veteran 
described his symptoms as pain, which flares up when reaching 
over his head, and fatigability and increased pain with 
shoulder use.  The veteran related that his shoulder feels 
like it will drop out of the socket four-to-five times per 
day and that he must manipulate the shoulder to regain 
comfort.  The veteran denied any significant pain with 
inactivity, and he denied incoordination in motion and 
weakness.  The physician performed a complete shoulder 
examination.  The bony structures were unremarkable with a 
normal acromioclavicular joint.  The trapezius, deltoid and 
pectoral muscles were all developed and showed no atrophy.  
Range of motion was as follows: forward elevation (flexion) 
of the shoulder was 170 degrees; shoulder abduction was 170 
degrees; shoulder external rotation was 80 degrees; and, 
shoulder internal rotation was 85-90 degrees.  There was full 
strength, 5/5, in internal and external rotation and 
abduction.  There was increased pain with resisted abduction 
and resisted external rotation of the shoulder.  There was no 
distinct tenderness in the long head of the biceps region, in 
the intertubercular groove.  There was no increased pain with 
resisted biceps flexion.  There was tenderness in the region 
of the greater tuberosity.  There was a mildly positive 
impingement sign.  Stability examination showed global laxity 
of the shoulder, with a 1+-to-2+ posterior sulcus sign, a 1+ 
inferior sulcus and a trace positive anterior apprehension 
sign and anterior relocation sign.  X-ray examination showed 
the bones of the shoulder were grossly unremarkable and the 
impression was normal view of the right shoulder.  Based on 
the history and examination, the final diagnosis was 
bicipital tendonitis with mild right shoulder instability 
with pain and some loss of motion.  The physician opined that 
the veteran's complaints of flare-up pain, fatigability and 
increased pain on use and with resisted shoulder activities 
cause an additional 10 degree loss in the range of motion of 
the shoulder.  

In June 1998, the RO assigned a 10 percent rating for the 
veteran's bicipital tendonitis, effective September 16, 1997.  


Analysis

The veteran's claim for an increased rating for his right 
shoulder disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107, in that, he has presented a claim which is 
plausible.  The evidence includes the veteran's service 
medical records and post-service VA and private medical 
records.  The evidence also includes a transcript of the 
veteran's personal hearing testimony and statements in 
support of the claim.  The Board remanded the case to the RO 
in October 1996 for further development.  The veteran 
underwent a VA compensation examination in September 1997 and 
that report has also been obtained.  The veteran has not 
identified additional relevant evidence that has not been 
requested or obtained.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the claim has been obtained and no further assistance to the 
veteran is required by the VA to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
However, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  

Under the provisions of 38 C.F.R. § 4.10 (1998), in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).  

The Schedule for Rating Disabilities (Schedule) provides that 
the diseases under Diagnostic Codes 5013 to 5024, which 
include bursitis, will be rated on limitation of motion of 
the affected parts as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Codes 5013 to 5024 (1998).  Degenerative 
arthritis, established by 
x-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The Schedule provides a 20 percent rating for a minor 
extremity where movement of the arm is limited to shoulder 
level or midway between the side and shoulder level, and a 30 
percent rating where limitation is to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range 
of motion of the shoulder for VA purposes is forward 
elevation (flexion) and abduction from 0 degrees to 180 
degrees and internal rotation from 0 degrees to 90 degrees 
downwards and upwards.  38 C.F.R. § 4.71, Plate I (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The Schedule also provides compensable ratings for impairment 
of the humerus, clavicle, or scapula where there is nonunion, 
malunion, or recurrent dislocation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5202, 5203.  

The evidence shows that the veteran is left hand dominant and 
his right shoulder is considered part of a minor extremity 
for rating purposes.  38 C.F.R. § 4.69 (1998).  

The medical evidence does not show that an increased rating 
is warranted based on limitation of motion of the right 
shoulder.  In August 1992, the examiner noted increased pain 
with resisted abduction and internal rotation, but also noted 
that there was good active range of motion.  In September 
1992, physical examination showed normal active range of 
motion.  While there was right shoulder tenderness with 
decreased range of motion during an orthopedic consultation 
later that month, the examiner did not describe the specific 
reduction in shoulder motion.  Physical examination showed 
full range of right shoulder motion during the October 1992 
VA examination.  In August 1993, physical examination again 
showed full range of motion of the shoulder.  In fact, the 
veteran's treating physician described the veteran as well-
developed and in no acute distress on general physical 
examination one day prior to his April 1994 knee surgery.  
The only examiner to specifically report range of motion is 
the physician who performed the VA examination in September 
1997.  Range of motion was as follows: forward elevation 
(flexion) of the shoulder was 170 degrees; shoulder abduction 
was 170 degrees; shoulder external rotation was 80 degrees; 
and, shoulder internal rotation was 85-90 degrees.  This 
physician had the opportunity to review all the evidence in 
the claims folder as well as conduct a physical examination.  
As a result, these findings are entitled to a significant 
degree of probative weight regarding the question of 
limitation of motion caused by the veteran's service-
connected right shoulder disorder.  Based on that review and 
examination, the VA physician diagnosed some loss of motion.  
The physician opined that the veteran's complaints of flare-
up pain, fatigability and increased pain on use and with 
resisted shoulder activities cause an additional 10 degree 
loss in the range of motion of the shoulder.  These findings 
are consistent with the medical assessments of right shoulder 
motion rendered since August 1992.  They do not show that the 
veteran's right arm is limited to the shoulder level even 
when taking into account additional limitation caused by pain 
on use and fatigability.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The probative evidence also does not support the veteran's 
claim of significant functional loss due to pain or other 
pathology.  In fact, during the October 1992 VA examination, 
the veteran related only intermittent shoulder pain and only 
mild shoulder discomfort.  The evidence shows the veteran 
worked as a reloader for United Parcel Service, which 
entailed moving boxes that weigh as much as 70 pounds.  
Transcript, pp. 3-4, 7.  The evidence also shows that he has 
since worked as a driver for United Parcel Service, which 
entails delivering the same boxes.  The veteran has not 
contended that his right shoulder symptoms have caused lost 
time from his employment duties.  The veteran only argues 
that activities requiring pushing and pulling maneuvers such 
as raking the yard, vacuuming and mowing the lawn causes pain 
and requires him to stop the particular activity for several 
seconds.  Tr., pp. 8-9.  The veteran does not argue that his 
shoulder symptoms prevent him from performing these 
activities.  During the September 1997 VA examination, the 
veteran denied any significant pain with inactivity, and he 
denied incoordination in motion and weakness.  Examination 
showed the bony structures were unremarkable with a normal 
acromioclavicular joint, and the trapezius, deltoid and 
pectoral muscles were all developed and showed no atrophy.  
The physician also reported that there was full strength, 
5/5, in internal and external rotation and abduction, no 
distinct tenderness in the long head of the biceps region, in 
the intertubercular groove, and no increased pain with 
resisted biceps flexion.  

The veteran argues that his main symptoms involve the 
tendency of the shoulder to be loose and dislocate and 
increased pain with overhead motions or increased activities.  
Tr., p. 10.  He testified that his shoulder dislocates all 
the time but that he "can just kind of lift it back in."  
Tr., pp. 6-7.  The veteran has not demonstrated he is 
qualified to render an opinion that his shoulder instability 
is indicative of nonunion or malunion of his right shoulder.  
He is also not competent to diagnose these episodes as 
recurrent dislocation of the right shoulder.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

While the probative medical evidence supports the claim of 
mild right shoulder instability, the evidence does not 
support the claim that there is recurrent dislocation of the 
humerus, clavicle or scapula.  It also does not show that 
there is nonunion or malunion at the shoulder joint.  The 
October 1992 VA examination report included copies of the 
October 1992 MRI and the September 1992 x-ray examination 
report.  These showed a normal right shoulder.  That 
examiner's diagnosis was chronic and recurrent bicipital 
tendonitis with residuals of discomfort as described and did 
not include a diagnosis of shoulder dislocation.  The 
remaining medical findings also do not show recurrent 
dislocation, nonunion or malunion.  The examiner in August 
1993 also noted that a MRI of the right shoulder was normal.  
At the September 1997 VA examination, the veteran complained 
that his shoulder feels like it will drop out of the socket 
four-to-five times per day and that he must manipulate the 
shoulder to regain comfort.  Despite his complaint the VA 
physician reported that the physical examination of the 
shoulder demonstrated that the bony structures were 
unremarkable and the veteran had a normal acromioclavicular 
joint.  It is important to note that this VA physician had 
the benefit of reviewing all the evidence of record, which 
included the prior examinations and diagnostic test results.  
This physician also ordered another x-ray examination, which 
showed the bones of the shoulder were grossly unremarkable 
and the impression was normal view of the right shoulder.  
The only significant residual right shoulder finding reported 
by that physician was a positive impingement sign and global 
laxity of the shoulder on stability testing, described as a 
trace positive anterior apprehension sign and anterior 
relocation sign.  That physician described the impingement 
sign as mild.  In fact, that physician did not diagnose 
recurrent dislocation, malunion, or nonunion of the right 
shoulder.  Again, that physician expressed the opinion that 
the veteran's functional loss due to pain and other symptoms 
resulted in no more than an additional 10 degree loss in the 
range of motion of the shoulder while performing activities.  
These findings do not support the claim for an increased 
rating based on recurrent dislocation, malunion, or nonunion 
of the right shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 
5202, 5203.  


For these reasons, the Board finds that the veteran's 
bicipital tendonitis of the right shoulder is not manifested 
by limitation of motion of the arm to the shoulder level, and 
the persuasive evidence does not show more than mild 
instability, fatigue and pain on use, or significant 
additional functional loss due to pain or other pathology.  
The Board finds that the evidence is not evenly balanced in 
this case and the evidence does not more nearly approximate 
the criteria for an increased rating.  Consequently, the 
Board concludes that the criteria for an evaluation in excess 
of 10 percent for bicipital tendonitis of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71 (Plate I), 4.71a, Diagnostic Codes 
5201, 5202, 5203.


ORDER

An evaluation in excess of 10 percent for bicipital 
tendonitis of the right shoulder is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

